EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ted A. Crawford, Reg. # 50,610 on 06/21/2022.


This listing of claims will replace all prior versions of claims:
1-25 (Canceled).

26. (Currently Amended) An apparatus comprising:
circuitry for a first host server arranged to host a plurality of virtual machines (VMs), the circuity to execute a guest operating system (OS) kernel for a VM from among the plurality of VMs, the guest OS kernel to:
 identify, during initiation of an application executing in the VM, one or more guest virtual addresses (GVAs) that are used for storing data, used by the application, that is not to be copied during a live migration of the VM to a second host server;
 translate the identified one or more GVAs to respective one or more guest physical addresses (GPAs) for memory allocated to the VM;
 determine a GPA start address and a memory region size of the one or more GPAs for the memory allocated to the VM; and
 invoke, responsive to an indication of a start of a live migration of the VM to the second host server, an instruction that includes the GPA start address and the memory region size for the memory allocated to the VM, the instruction to cause one or more dirty flags of an extended page table that maps the one or more GPAs to corresponding one or more host physical addresses (HPAs) to be cleared such that data stored at the corresponding one or more HPAs is not copied at all during the live migration.

27. (Previously presented) The apparatus of claim 26, further comprising the guest OS kernel to: 
 notify a hypervisor that the instruction to cause the one or more dirty flags to be cleared has been invoked, the hypervisor to cause the data stored at the corresponding one or more HPAs to not be copied during the live migration.

28. (Currently Amended) The apparatus of claim 27, wherein the hypervisor to cause the data stored at the one or more corresponding HPAs to not be copied during the live migration includes the hypervisor to cause removal of the one or more corresponding HPAs from a dirty page bitmap that indicates what data is to be copied during the live migration, wherein the data to be copied is associated with execution of [[an]] the application [[by]] in the VM at the first host server.

29. (Previously presented) The apparatus of claim 28, comprising the data to be copied during the live migration over a network connection between the first host server and the second host server.

30. (Previously presented) The apparatus of claim 28, the application comprising a protocol stack application associated with a radio access network for layer 1, layer 2 or layer 3 protocol processing.

31. (Previously presented) The apparatus of claim 30, comprising the data that is not to be copied during the live migration includes data generated by the protocol stack application during layer 1 protocol processing at the first host server.

32. (Previously presented) The apparatus of claim 26, the invoked instruction comprises an X86 instruction for VMFUNC #1.

33. (Previously presented) The apparatus of claim 26, comprising a digital display coupled to the circuitry to present a user interface view.

34. (Currently Amended) A method implemented by a guest operating system kernel for a virtual machine (VM), the method comprising:
	 identifying, during initiation of an application executing in the VM, one or more guest virtual addresses (GVAs) that are used for storing data, used by the application, that is not to be copied during a live migration of the VM, the live migration of the VM to be from a first host server to a second host server;
	translating the identified one or more GVAs to respective one or more guest physical addresses (GPAs) for memory allocated to the VM;
	determining a GPA start address and a memory region size of the one or more GPAs for the memory allocated to the VM; and
	invoking an instruction that includes the GPA start address and the memory region size for the memory allocated to the VM responsive to receiving an indication of a start of the live migration of the VM to the second host server, the instruction to cause one or more dirty flags of an extended page table that maps the one or more GPAs to corresponding one or more host physical addresses (HPAs) to be cleared such that data stored at the corresponding one or more HPAs is not copied at all during the live migration.

35. (Previously presented) The method of claim 34, further comprising:
	notifying a hypervisor that the instruction to cause the one or more dirty flags to be cleared has been invoked, the hypervisor to cause the data stored at the corresponding one or more HPAs to not be copied during the live migration.

36. (Currently Amended) The method of claim 35, wherein the hypervisor to cause the data stored at the one or more corresponding HPAs to not be copied during the live migration includes the hypervisor to cause removal of the one or more corresponding HPAs from a dirty page bitmap that indicates what data is to be copied during the live migration, wherein the data to be copied is associated with execution of [[an]] the application [[by]] in the VM at the first host server.

37. (Previously presented) The method of claim 36, comprising the data to be copied during the live migration over a network connection between the first host server and the second host server.

38. (Canceled).

39. (Currently Amended) At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed by a guest operating system (OS) kernel for a virtual machine (VM), cause the guest OS kernel to:
	 identify, during initiation of an application executing in the VM, one or more guest virtual addresses (GVAs) that are used for storing data, used by the application, that is not to be copied during a live migration of the VM, the live migration of the VM to be from a first host server to a second host server;
	translate the identified one or more GVAs to respective one or more guest physical addresses (GPAs) for memory allocated to the VM;
	determining a GPA start address and a memory region size of the one or more GPAs for the memory allocated to the VM; and
	invoke an instruction that includes the GPA start address and the memory region size for the memory allocated to the VM responsive to receiving an indication of a start of the live migration of the VM to the second host server, the instruction to cause one or more dirty flags of an extended page table that maps the one or more GPAs to corresponding one or more host physical addresses (HPAs) to be cleared such that data stored at the corresponding one or more HPAs is not copied at all during the live migration.

40. (Previously presented) The at least one non-transitory machine readable medium of claim 39, the instructions to further cause the guest OS kernel to:
notify a hypervisor that the instruction to cause the one or more dirty flags to be cleared has been invoked, the hypervisor to cause the data stored at the corresponding one or more HPAs to not be copied during the live migration.

41. (Currently Amended) The at least one non-transitory machine readable medium of claim 40, wherein the hypervisor to cause the data stored at the one or more corresponding HPAs to not be copied during the live migration includes the hypervisor to cause removal of the one or more corresponding HPAs from a dirty page bitmap that indicates what data is to be copied during the live migration, wherein the data to be copied is associated with of [[an]] the application [[by]] in the VM at the first host server.

42. (Previously presented) The at least one non-transitory machine readable medium of claim 41, comprising the data to be copied during the live migration over a network connection between the first host server and the second host server.

43. (Previously presented) The at least one non-transitory machine readable medium of claim 41, the application comprising a protocol stack application associated with a radio access network for layer 1, layer 2 or layer 3 protocol processing.

44. (Previously presented) The at least one non-transitory machine readable medium of claim 43, comprising the data that is not to be copied during the live migration includes data generated by the protocol stack application during layer 1 protocol processing at the first host server.

45. (Previously presented) The at least one non-transitory machine readable medium of claim 39, the invoked instruction comprising an X86 instruction for VMFUNC #1.

46-50. (Canceled).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198